Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 14-16,19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barrasso et al. (US 2016/0371830) in view of Carstensen et al. (US 2017/0339839).
	For claims 14 and 21, Barrasso et al. teach a light control device for hydroponic cultivation, the light control device comprising:

a plurality of channels, wherein each of the plurality of channels (implicit therein) comprises the sources of illuminations;
a user interface for receiving user input (see [0058],[0067] for example); 
a processor (see [0003]-[0010], [0058], [0082]-[0089] for example); and
a memory (implicit therein) coupled to the processor, wherein the processor is configured to execute a plurality of instructions (implicit therein) stored in the memory for:
receiving user input, via the user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant (see [0053]-[0058], [0060] for example); and
adjusting intensity of the sources of illumination of the one or more channels based on the user input (see [0003]-[0010], [0073]-[0089] for example).
However, Barrasso et al. lack to mention an intensity of each source of illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes.

 et al. teach that it is old and well known in the art to provide an intensity of each source of illumination associated with each channel being programmed individually to cater blending of different amount of red /blue/UV/white light for different grow modes (see [0018],[0019],[0022],[0038],[0070],[0071],[0073],[0076],[0077],[0090],
[0092]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an intensity of each source of illumination associated with each channel being programmed individually, in a similar manner as taught in Carstensen et al., so as to allow the blending of different amount of light for different grow modes.
For claim 15, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach wherein the sources of illumination comprise a plurality of light-emitting diode (LED) light bulbs (see [0073]-[0081] for example).
	For claims 16 and 20, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach wherein the plurality of modes comprise a germination mode, a normal planting mode, a fast planting mode, a slow planting mode, and a harvest mode (note that the 
	For claim 19, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach a method for controlling light for hydroponic cultivation, the method comprising: receiving a user input, via a user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant; and adjusting, via a processor, intensity of a sources of illumination of the one or more channels based on the user input (it is noted that the method is inherently performed within the device of Barrasso et al., see rejection for claim 14 above).
	For claim 21, Barrasso et al. as modified by Carstensen et al. (emphasis on Barrasso et al.) further teach a non-transitory computer readable medium storing a program for controlling a light for hydroponic cultivation, the program comprising instructions for: receiving a user input, via a user interface, indicating a mode selected amongst a plurality of modes, wherein each mode of the plurality of modes has a predefined intensity level required for growth of plant; and adjusting, via the processor, intensity of a sources of illumination of the one or more channels based on 
For claim 22, Barrasso et al. as modified by Carstensen et al. (emphasis on Carstensen et al.) further teach wherein the intensity level depending upon a type of the plant to be cultivated, timing, environment, and temperature (see [0018],[0019],[0022],[0038],[0070],[0071],[0073],[0076],[0077], [0090],
[0092]).
For claim 23, Barrasso et al. as modified by Carstensen et al. (emphasis on Carstensen et al.) further teach wherein the plurality of LED Light bulbs blend red, blue, green lights for light color temperature balance to allow a natural light visually to the user(see [0018],[0019],[0022],[0038],[0070],[0071],[0073],[0076],[0077],[0090],
[0092]).
For claim 24, Barrasso et al. as modified by Carstensen et al. (emphasis on Carstensen et al.) further teach wherein the processor controls intensity of light of the plurality of LED light bulbs to turn on gradually, from minimum light intensity to brightness of grow mode selected, or turn off gradually, from the brightness of grow mode selected 
[0092]).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 14 above, and further in view of Gonyer et al. (US 2017/0099790).
For cl	aim 17, as described above, the references as applied to claim 14 above disclose most of the claimed invention except for mentioning an ambient sensor for sensing ambient light.
Gonyer et al. teach that it is old and well known in the art to provide an ambient sensor for sensing ambient light (see [0022]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Barrasso et al. so as to include an ambient sensor for sensing ambient light, in a similar manner as taught in Gonyer et al., so as to allow the controller to selectively controlling the light output depends on the ambient light intensity measured therein.
For claim 18, the references as applied to claim 14 above as modified by Gonyer et al. (emphasis on Gonyer et al.) further teach wherein the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-24 have been considered but are moot because the new ground of rejection on the new combination of references does not rely applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644